Name: 2008/392/EC: Commission Decision of 30 April 2008 implementing Council Directive 2006/88/EC as regards an Internet-based information page to make information on aquaculture production businesses and authorised processing establishments available by electronic means (notified under document number C(2008) 1656) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  farming systems;  agri-foodstuffs;  health;  documentation;  fisheries;  information and information processing;  agricultural activity
 Date Published: 2008-05-28

 28.5.2008 EN Official Journal of the European Union L 138/12 COMMISSION DECISION of 30 April 2008 implementing Council Directive 2006/88/EC as regards an Internet-based information page to make information on aquaculture production businesses and authorised processing establishments available by electronic means (notified under document number C(2008) 1656) (Text with EEA relevance) (2008/392/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 59(2) thereof, Whereas: (1) Directive 2006/88/EC lays down health requirements to be applied for the placing on the market, the importation and the transit of aquaculture animals and products thereof, and minimum preventive measures aimed at increasing the awareness and preparedness of the competent authorities, aquaculture production business operators and others related to this industry, for diseases in aquaculture animals. (2) In order to improve the prevention of the occurrence and spread of the diseases listed in Annex IV to Directive 2006/88/EC, information on aquaculture production businesses and authorised processing establishments, especially on species kept and their health status, should be made electronically available by the Member States. (3) The data are currently publicly available in the registers kept by Member States pursuant to Article 6 of Directive 2006/88/EC. (4) In order to facilitate the interoperability of information systems and the use of procedures by electronic means between Member States, and to ensure transparency and comprehensibility, it is important that the information on aquaculture production businesses and authorised processing establishments is presented in a uniform way throughout the Community. An Internet-based information page is technically the most feasible solution, as it ensures easy access to such information and does not involve too many resources. A model for the layout of the Internet-based information page should therefore be drawn up. (5) Annex II to Directive 2006/88/EC establishes the information required in the register of aquaculture production businesses and authorised processing establishments. As the aim of the Internet-based information page is to facilitate the interoperability of the relevant information recorded in the registers of aquaculture production businesses established by Member States, the website does not necessarily have to include all that information. It should however include all the information which is relevant to detect any trade restrictions caused by different health status. (6) Directive 2006/88/EC provides that, by way of derogation from the authorisation requirement laid down in that Directive, Member States may require only the registration by the competent authority of installations other than aquaculture production businesses where aquatic animals are kept without the intention of being placed on the market, put and take fisheries and aquaculture production businesses supplying local consumers. (7) The risk of the spread aquatic animal diseases posed by installations, put and take fisheries and aquaculture production businesses which, by way of derogation from Article 4(1) of Directive 2006/88/EC, are registered by the competent authority, varies depending on the their nature, characteristics, and location. Member States should therefore decide to what extent information on those installations, put and take fisheries and aquaculture production businesses should be included in the Internet-based information page. (8) As a sufficient period of time should be provided to allow Member States to complete the Internet-based information page with the relevant information on the aquaculture production businesses and authorised processing establishments, it should be provided for that that information is only to be available by 31 July 2009 at the latest. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope 1. This Decision lays down rules on an Internet-based information page to be established by the Member States to make information on aquaculture production businesses and authorised processing establishments available by electronic means in accordance with Article 59 of Directive 2006/88/EC. 2. This Decision shall apply mutatis mutandis to installations, put and take fisheries and aquaculture production businesses which, by way of derogation from Article 4(1) of Directive 2006/88/EC, are registered by the competent authority in accordance with Article 4(4) of that Directive subject to the second subparagraph of Article 2(1) of this Decision. Article 2 Internet-based information page 1. The Member States shall establish an Internet-based information page (the Internet-based information page) to make available information on farms or mollusc farming areas of aquaculture production businesses and authorised processing establishments which are authorised in accordance with Article 4 of Directive 2006/88/EC. Member States shall decide on a case-by-case basis which installations, put and take fisheries and aquaculture production businesses referred to in Article 1(2) must be listed on the Internet-based information page, taking into account the risk of the spread of aquatic animal diseases resulting from the operations of such installations, fisheries and businesses, based on their nature, characteristics and location. 2. The Internet-based information page shall be drawn up by the Member States in conformity with the models laid down in the following Annexes: (a) Annex I for aquaculture production businesses keeping fish; (b) Annex II for aquaculture production businesses keeping molluscs; (c) Annex III for aquaculture production businesses keeping crustaceans; (d) Annex IV for authorised processing establishments slaughtering aquaculture animals for disease control purposes, referred to in Article 4(2) of Directive 2006/88/EC. 3. Member States shall keep the Internet-based information page updated so that it corresponds with the information included in the register kept pursuant to Article 6 of Directive 2006/88/EC. Changes in health status shall be introduced in the Internet-based information page as soon as the health status recorded has changed. 4. Member States shall communicate the Internet address of the Internet-based information page to the Commission. Article 3 Date of application This Decision shall apply from 1 August 2008. However, the Internet-based information page shall be completed with the information referred to in Article 2(2) and in Annexes I to IV by 31 July 2009 at the latest. Article 4 Addressees This Decision is addressed to the Member States. Done at Brussels, 30 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. ANNEX I MODEL FOR AQUACULTURE PRODUCTION BUSINESSES KEEPING FISH (REFERRED TO IN ARTICLE 2(2)(a)) Information in accordance with Article 59 of Directive 2006/88/EC Information Farm 1 Farm 2 1. Aquaculture production business 1.1.1. Name of the:  aquaculture production business  farm 1.1.2. Address or location of the farm 1.2.1. Name of the:  aquaculture production business  farm 1.2.2. Address or location of the farm 2. Registration number (for each farm) 2.1. 2.2. 3. Geographical position and coordinates system (for each farm) 3.1. 3.2. 4. Species kept (1) (for each farm and in relation to its susceptibility to certain diseases) 4.1.1. Viral haemorrhagic septicaemia Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.1.2. Infectious haematopoietic necrosis Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.1.3. Koi herpes virus Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.1.4. Infectious salmon anaemia Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.2.1. Viral haemorrhagic septicaemia Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.2.2. Infectious haematopoietic necrosis Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.2.3. Koi herpes virus Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.2.4. Infectious salmon anaemia Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 5. Recognised health status (for each farm) (2) 5.1.1. Viral haemorrhagic septicaemia 5.1.1.1. Ã¯   Declared disease-free 5.1.1.2. Ã¯   Under surveillance programme 5.1.1.3. Ã¯   Not known to be infected 5.1.1.4. Ã¯   Other 5.1.2. Infectious haematopoietic necrosis 5.1.2.1. Ã¯   Declared disease-free 5.1.2.2. Ã¯   Under surveillance programme 5.1.2.3. Ã¯   Not known to be infected 5.1.2.4. Ã¯   Other 5.1.3. Koi herpes virus 5.1.3.1. Ã¯   Declared disease-free 5.1.3.2. Ã¯   Under surveillance programme 5.1.3.3. Ã¯   Not known to be infected 5.1.3.4. Ã¯   Other 5.1.4. Infectious salmon anaemia 5.1.4.1. Ã¯   Declared disease-free 5.1.4.2. Ã¯   Under surveillance programme 5.1.4.3. Ã¯   Not known to be infected 5.1.4.4. Ã¯   Other 5.1.5. Infectious pancreatic necrosis (3) 5.1.5.1. Ã¯   Declared disease-free 5.1.5.2. Ã¯   Under surveillance programme 5.1.5.3. Ã¯   Not known to be infected 5.1.5.4. Ã¯   Other 5.1.6. Gyrodactylus salaris (3) 5.1.6.1. Ã¯   Declared disease-free 5.1.6.2. Ã¯   Under surveillance programme 5.1.6.3. Ã¯   Not known to be infected 5.1.6.4. Ã¯   Other 5.1.7. Bacterial kidney disease (3) 5.1.7.1. Ã¯   Declared disease-free 5.1.7.2. Ã¯   Under surveillance programme 5.1.7.3. Ã¯   Not known to be infected 5.1.7.4. Ã¯   Other 5.1.8. Other diseases (4) 5.1.8.1. Ã¯   Declared disease-free 5.1.8.2. Ã¯   Under surveillance programme 5.1.8.3. Ã¯   Not known to be infected 5.1.8.4. Ã¯   Other 5.2.1. Viral haemorrhagic septicaemia 5.2.1.1. Ã¯   Declared disease-free 5.2.1.2. Ã¯   Under surveillance programme 5.2.1.3. Ã¯   Not known to be infected 5.2.1.4. Ã¯   Other 5.2.2. Infectious haematopoietic necrosis 5.2.2.1. Ã¯   Declared disease-free 5.2.2.2. Ã¯   Under surveillance programme 5.2.2.3. Ã¯   Not known to be infected 5.2.2.4. Ã¯   Other 5.2.3. Koi herpes virus 5.2.3.1. Ã¯   Declared disease-free 5.2.3.2. Ã¯   Under surveillance programme 5.2.3.3. Ã¯   Not known to be infected 5.2.3.4. Ã¯   Other 5.2.4. Infectious salmon anaemia 5.2.4.1. Ã¯   Declared disease-free 5.2.4.2. Ã¯   Under surveillance programme 5.2.4.3. Ã¯   Not known to be infected 5.2.4.4. Ã¯   Other 5.2.5. Infectious pancreatic necrosis (3) 5.2.5.1. Ã¯   Declared disease-free 5.2.5.2. Ã¯   Under surveillance programme 5.2.5.3. Ã¯   Not known to be infected 5.2.5.4. Ã¯   Other 5.2.6. Gyrodactylus salaris (3) 5.2.6.1. Ã¯   Declared disease-free 5.2.6.2. Ã¯   Under surveillance programme 5.2.6.3. Ã¯   Not known to be infected 5.2.6.4. Ã¯   Other 5.2.7. Bacterial kidney disease (3) 5.2.7.1. Ã¯   Declared disease-free 5.2.7.2. Ã¯   Under surveillance programme 5.2.7.3. Ã¯   Not known to be infected 5.2.7.4. Ã¯   Other 5.2.8. Other diseases (4) 5.2.8.1. Ã¯   Declared disease-free 5.2.8.2. Ã¯   Under surveillance programme 5.2.8.3. Ã¯   Not known to be infected 5.2.8.4. Ã¯   Other 6. Farm type (for each farm) (5) 6.1.1. Ã¯   Saltwater cages/enclosures/pens 6.1.2. Ã¯   Saltwater ponds 6.1.3. Ã¯   Saltwater tanks/raceways 6.1.4. Ã¯   Saltwater closed (recirculation) 6.1.5. Ã¯   Freshwater cages/enclosures/pens 6.1.6. Ã¯   Freshwater ponds 6.1.7. Ã¯   Freshwater tanks/raceways 6.1.8. Ã¯   Freshwater closed (recirculation) 6.1.9. Ã¯   Research facility 6.1.10. Ã¯   Quarantine facility 6.1.11. Ã¯   Other 6.2.1. Ã¯   Saltwater cages/enclosures/pens 6.2.2. Ã¯   Saltwater ponds 6.2.3. Ã¯   Saltwater tanks/raceways 6.2.4. Ã¯   Saltwater closed (recirculation) 6.2.5. Ã¯   Freshwater cages/enclosures/pens 6.2.6. Ã¯   Freshwater ponds 6.2.7. Ã¯   Freshwater tanks/raceways 6.2.8. Ã¯   Freshwater closed (recirculation) 6.2.9. Ã¯   Research facility 6.2.10. Ã¯   Quarantine facility 6.2.11. Ã¯   Other 7. Farm production (for each farm) (5) 7.1.1. Ã¯   Hatchery 7.1.2. Ã¯   Nursery 7.1.3. Ã¯   Brood stock 7.1.4. Ã¯   Grow out for human consumption 7.1.5. Ã¯   Put and take fisheries 7.1.6. Ã¯   Other 7.2.1. Ã¯   Hatchery 7.2.2. Ã¯   Nursery 7.2.3. Ã¯   Brood stock 7.2.4. Ã¯   Grow out for human consumption 7.2.5. Ã¯   Put and take fisheries 7.2.6. Ã¯   Other (1) Susceptible and vector species are listed in Annex IV to Directive 2006/88/EC. (2) Use the box other if the farm is under an eradication programme or under control measures according to Sections 3, 4, 5 or 6 of Chapter V to Directive 2006/88/EC. (3) Only applicable to Member States, zones or compartments listed in Annex I or II to Commission Decision 2004/453/EC (OJ L 156, 30.4.2004, p. 5) in regard to that disease. (4) Only applicable to Member States, zones or compartments with measures approved in accordance with Article 43 of Directive 2006/88/EC. (5) Two or more boxes may be ticked. ANNEX II MODEL FOR AQUACULTURE PRODUCTION BUSINESSES KEEPING MOLLUSCS (REFERRED TO IN ARTICLE 2(2)(b)) Information in accordance with Article 59 of Directive 2006/88/EC Information Farm or farming area 1 Farm or farming area 2 1. Aquaculture production business 1.1.1. Name of the:  Aquaculture production business  farm or mollusc farming area 1.1.2. Address or location of the farm 1.2.1. Name of the:  Aquaculture production business  farm or mollusc farming area 1.2.2. Address or location of the farm 2. Registration number (for each farm or farming area as appropriate) 2.1. 2.2. 3. Geographical position and coordinates system (for each farm or farming area as appropriate) 3.1. 3.2. 4. Species kept (1) (for each farm or farming area as appropriate and in relation to its susceptibility to certain diseases) 4.1.1. Marteilia refringens Ã¯   NO susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.1.2. Bonamia ostrea Ã¯   NO susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.2.1. Marteilia refringens Ã¯   NO susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.2.2. Bonamia ostrea Ã¯   NO susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 5. Recognised health status (2) (for each farm or farming area as appropriate) 5.1.1. Marteilia refringens 5.1.1.1. Ã¯   Declared disease-free 5.1.1.2. Ã¯   Under surveillance programme 5.1.1.3. Ã¯   Not known to be infected 5.1.1.4. Ã¯   Other 5.1.2. Bonamia ostrea 5.1.2.1. Ã¯   Declared disease-free 5.1.2.2. Ã¯   Under surveillance programme 5.1.2.3. Ã¯   Not known to be infected 5.1.2.4. Ã¯   Other 5.1.3. Other diseases (3) 5.1.3.1. Ã¯   Declared disease-free 5.1.3.2. Ã¯   Under surveillance programme 5.1.3.3. Ã¯   Not known to be infected 5.1.3.4. Ã¯   Other 5.2.1. Marteilia refringens 5.2.1.1. Ã¯   Declared disease-free 5.2.1.2. Ã¯   Under surveillance programme 5.2.1.3. Ã¯   Not known to be infected 5.2.1.4. Ã¯   Other 5.2.2. Bonamia ostrea 5.2.2.1. Ã¯   Declared disease-free 5.2.2.2. Ã¯   Under surveillance programme 5.2.2.3. Ã¯   Not known to be infected 5.2.2.4. Ã¯   Other 5.2.3. Other diseases (3) 5.2.3.1. Ã¯   Declared disease-free 5.2.3.2. Ã¯   Under surveillance programme 5.2.3.3. Ã¯   Not known to be infected 5.2.3.4. Ã¯   Other 6. Farm or farming area type (4) (for each farm or farming area as appropriate) 6.1.1. Ã¯   Mollusc farm open 6.1.2. Ã¯   Mollusc farm closed (recirculation) 6.1.3. Ã¯   Dispatch centre, purification centre 6.1.4. Ã¯   Mollusc farming area 6.1.5. Ã¯   Research facility 6.1.6. Ã¯   Quarantine facility 6.1.7. Ã¯   Other 6.2.1. Ã¯   Mollusc farm open 6.2.2. Ã¯   Mollusc farm closed (recirculation) 6.2.3. Ã¯   Dispatch centre, purification centre 6.2.4. Ã¯   Mollusc farming area 6.2.5. Ã¯   Research facility 6.2.6. Ã¯   Quarantine facility 6.2.7. Ã¯   Other 7. Farm or farming area production (4) (for each farm or farming area as appropriate) 7.1.1. Ã¯   Hatchery 7.1.2. Ã¯   Nursery 7.1.3. Ã¯   Grow out 7.1.4. Ã¯   Other 7.2.1. Ã¯   Hatchery 7.2.2. Ã¯   Nursery 7.2.3. Ã¯   Grow out 7.2.4. Ã¯   Other (1) Susceptible and vector species are listed in Annex IV to Directive 2006/88/EC. (2) Use the box other if the farm or the farming area are under an eradication programme or under control measures according to Sections 3, 4, 5 or 6 of Chapter V to Directive 2006/88/EC. (3) Only applicable to Member States, zones or compartments with measures approved in accordance with Article 43 of Directive 2006/88/EC. (4) Two or more boxes may be ticked. ANNEX III MODEL FOR AQUACULTURE PRODUCTION BUSINESSES KEEPING CRUSTACEANS (REFERRED TO IN ARTICLE 2(2)(c)) Information in accordance with Article 59 of Directive 2006/88/EC Information Farm 1 Farm 2 1. Aquaculture production business 1.1.1. Name of the:  aquaculture production business  farm 1.1.2. Address or location of the farm 1.2.1. Name of the:  aquaculture production business  farm 1.2.2. Address or location of the farm 2. Registration number (for each farm) 2.1. 2.2. 3. Geographical position and coordinates system (for each farm) 3.1. 3.2. 4. Species kept (1) (for each farm and in relation to its susceptibility to certain diseases) 4.1.1. White spot disease Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 4.2.1. White spot disease Ã¯   NO, susceptible or vector species present Ã¯   YES, susceptible species present Ã¯   YES, vector species present 5. Recognised health status (for each farm) (2) 5.1.1. White spot disease 5.1.1.1. Ã¯   Declared disease-free 5.1.1.2. Ã¯   Under surveillance programme 5.1.1.3. Ã¯   Not known to be infected 5.1.1.4. Ã¯   Other 5.1.2. Other diseases (3) 5.1.2.1. Ã¯   Declared disease-free 5.1.2.2. Ã¯   Under surveillance programme 5.1.2.3. Ã¯   Not known to be infected 5.1.2.4. Ã¯   Other 5.2.1. White spot disease 5.2.1.1. Ã¯   Declared disease-free 5.2.1.2. Ã¯   Under surveillance programme 5.2.1.3. Ã¯   Not known to be infected 5.2.1.4. Ã¯   Other 5.2.2. Other diseases (3) 5.2.2.1. Ã¯   Declared disease-free 5.2.2.2. Ã¯   Under surveillance programme 5.2.2.3. Ã¯   Not known to be infected 5.2.2.4. Ã¯   Other 6. Farm type (4) (for each farm) 6.1.1. Ã¯   Lagoon/enclosure/pens 6.1.2. Ã¯   Land-based ponds 6.1.3. Ã¯   Tanks/raceways 6.1.4. Ã¯   Land-based closed (recirculation) 6.1.5. Ã¯   Research facility 6.1.6. Ã¯   Quarantine facility 6.1.7. Ã¯   Other 6.2.1. Ã¯   Lagoon/enclosure/pens 6.2.2. Ã¯   Land-based ponds 6.2.3. Ã¯   Tanks/raceways 6.2.4. Ã¯   Land-based closed (recirculation) 6.2.5. Ã¯   Research facility 6.2.6. Ã¯   Quarantine facility 6.2.7. Ã¯   Other 7. Farm production (4) (for each farm) 7.1.1. Ã¯   Hatchery 7.1.2. Ã¯   Nursery 7.1.3. Ã¯   Grow out 7.1.4. Ã¯   Other 7.2.1. Ã¯   Hatchery 7.2.2. Ã¯   Nursery 7.2.3. Ã¯   Grow out 7.2.4. Ã¯   Other (1) Susceptible and vector species are listed in Annex IV to Directive 2006/88/EC. (2) Use the box other if the farm is under an eradication programme or under control measures according to Sections 3, 4, 5 or 6 of Chapter V to Directive 2006/88/EC. (3) Only applicable to Member States, zones or compartments with measures approved in accordance with Article 43 of Directive 2006/88/EC. (4) Two or more boxes may be ticked. ANNEX IV MODEL FOR AUTHORISED PROCESSING ESTABLISHMENTS SLAUGHTERING AQUACULTURE ANIMALS FOR DISEASE CONTROL PURPOSES, REFERRED TO IN ARTICLE 4(2) OF DIRECTIVE 2006/88/EC (REFERRED TO IN ARTICLE 2(2)(d)) Information in accordance with Article 59 of Directive 2006/88/EC Information 1. Processing establishment 1.1.1. Name 1.1.2. Address or location 2. Registration number 2.1. 3. Geographical position and coordinates system 3.1. 4. Species processed 4.1.1. Ã¯   Fish 4.1.2. Ã¯   Molluscs 4.1.3. Ã¯   Crustaceans 5. Type of water effluent treatment system